   Case: 1:19-cv-04565 Document #: 93 Filed: 09/03/19 Page 1 of 3 PageID #:2384




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HANGZHOU AOSHUANG E-                      )
COMMERCE CO, LTD.                         )
                                          )                    Case No. 1:19-cv-04565
      Plaintiff,                          )
                                          )                    Judge Martha M. Pacold
      v.                                  )
                                          )                    Mag. Judge Jeffrey Cole
008FASHION, ET AL.                        )
                                          )
      Defendants.                         )
_________________________________________ )

    DEFENDANTS’ SUPPLEMENT TO MOTION TO AMEND AND/OR CORRECT

       NOW COMES Defendants No. 124-qixing; Def. No. 146-Star star in the sky; Def. No.

168--william&jack;     Def. No.      41--fashion-shop113; Def.        No. 186--zagoo;    Def. No.

40--fashion-shop112;    Def.   No.     11--aztuckers;   Def.    No.    185--yuzebaby;    Def.   No.

30--dongyang743; Def. No. 39--ZOGAA3 Store; Def. No. 56--Greatmen Store; Def. No.

28--zoggaofficial store; Def. No. 82--ZOGAA SIX Store; Def. No. 25--ConvenientYourLife;

Def. No. 180--yangxinyuan; Def. No. 55--Goodgoods8; Def. No. 173--Xiao wu big yards shop;

Def. No.44--fengzifei; Def. No. 45--fengzihyt-4; Def. No. 134--Shirley Store; Def. No. 5-aling

fashion cool; Def. No. 15-babyzaima; Def. No. 33-Encantador KK Store; Def. No. 68-heheni

store; Def. No. 71-home full; Def. No. 117-niubi store; Def. No. 131_shenjianfeng; Def. No.

172-wowan1, Def. No. 182-Your Parcel Store and Def. No. 47-forever2017, (hereinafter,

“Defendants”) by and through their attorneys, The Law Office of L. Ford Banister, II, and

submits the following supplement to their motion requesting entry of an order requiring Plaintiff




                                                                                                  1
    Case: 1:19-cv-04565 Document #: 93 Filed: 09/03/19 Page 2 of 3 PageID #:2384




to provide to Defendants expedited discovery vital to their opposition to the continuation of

Plaintiff’s preliminary injunction. [Doc. 70] In support hereof, Defendants state as follows:

       18.     Since Defendants’ submission of their motion for an order to effectuate Judge

Kendall’s oral order granting Defendants’ request for expedited discovery, [August 14, 2019

Hearing Trans. at     4:2-3] Defendants have continued to attempt to engage Plaintiff in a

meaningful informal exchange of discovery.

       19.     To date, Defendants’ efforts have been met with Plaintiff’s delay. Plaintiff insists

on the entry of a protective order but to date has yet to deliver a draft protective order to

Defendants. Plaintiff also failed to timely respond to Defendants’ inquiry, consistent with Judge

Coleman’s suggestion, [Doc. 84] as to whether Plaintiff will agree to proceed before the

magistrate. Through delay, during the transition between judges, Plaintiff has effectively denied

Defendants information which is vital to their opposition to the continuation of the preliminary

injunction.

       20.     As Plaintiff has submitted no opposition to Defendants’ motion, [Doc. 70] and has

not timely forwarded to Defendants a protective order, Defendants respectfully request that the

Court grant Defendants all relief requested instanter. [Id.]

Respectfully submitted this 3rd day of September, 2019.

                                                      /s/ L. Ford Banister, II
                                                      Bar No. ​5446539
                                                      The Law Office of L. Ford Banister, II
                                                      244 5th, Avenue, Ste. 1888
                                                      New York, NY 10001
                                                      Mailing Address
                                                      PO Box 3514 PMB 23332
                                                      New York, NY 10008
                                                      Telephone: U.S No. 212-574-8107
                                                      Email: ​ford@fordbanister.com
                                                      Attorney for Defendants


                                                                                                 2
   Case: 1:19-cv-04565 Document #: 93 Filed: 09/03/19 Page 3 of 3 PageID #:2384




                                          VERIFICATION

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge and belief at the time of making the

statements.

       Executed on this, the 3rd day of September, 2019 at Chengdu, Sichuan, China.

                                                    /s/ L. Ford Banister, II
                                                    Bar No. ​5446539
                                                    The Law Office of L. Ford Banister, II
                                                    244 5th, Avenue, Ste. 1888
                                                    New York, NY 10001
                                                    Mailing Address
                                                    PO Box 3514 PMB 23332
                                                    New York, NY 10008
                                                    Telephone: U.S No. 212-574-8107
                                                    Email: ​ford@fordbanister.com
                                                    Attorney for Defendants




                                                                                                3
